Citation Nr: 0301929	
Decision Date: 01/31/03    Archive Date: 02/07/03

DOCKET NO.  96-19 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico




THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).




ATTORNEY FOR THE BOARD

M. Ferrandino, Counsel




INTRODUCTION

The veteran had active service from April 1968 to April 1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision from the Department of 
Veterans Affairs (VA) San Juan, Puerto Rico Regional Office 
(RO).  On his substantive appeal the veteran requested a 
hearing at the RO before a local hearing officer.  In writing 
in September 1996, the veteran canceled his hearing request 
and did not appear at the scheduled hearing in October 1996.  
In writing in December 1996, the veteran reported that he did 
not want a hearing. 

In this case in May 2002, additional development was 
undertaken by the Board, pursuant to authority granted by 
38 C.F.R. § 19.9 (a)(2) (2002).  In September 2002, a letter 
was sent to the veteran at his address of record requesting 
information in order to fully evaluate his claim; including 
clarification of the veteran's representative, if any.  The 
letter was returned in October 2002 with insufficient address 
noted.  Additionally, however, received as part of the 
undertaken development were Social Security Administration 
(SSA) records for the veteran from the SSA.  However, as the 
veteran's address of record is currently insufficient, notice 
of the received evidence is unable to be sent to the veteran.  
See 38 C.F.R. § 20.903 (2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal on the issue of entitlement to 
service connection for PTSD has been obtained by the RO, to 
the extent possible.

2.  A letter sent to the veteran in September 2002 to his 
current address of record requesting required development 
regarding alleged stressors in this case was returned as 
insufficient address; the veteran has failed to provide a 
current address at which to be contacted.

3.  The current evidence of record does not show that PTSD is 
related to the veteran's service.  The veteran did not engage 
in combat with the enemy during military service.  Objective 
evidence of an in-service stressor has not been demonstrated.  
The veteran does not currently have PTSD as a result of 
experiences in service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1154, 5103A (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.303, 3.304, 3.326 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

After reviewing the record, the Board is satisfied that all 
relevant facts have been properly developed as to the claim 
for entitlement to service connection for PTSD to the extent 
possible.  In this case, the veteran has not provided a 
current sufficient address to VA.  Any further assistance to 
the veteran to comply with the duty to assist, if necessary, 
is unable to be provided due to the failure of the veteran to 
provide a sufficient address at which to be contacted.  See 
38 U.S.C.A. § 5103A (West Supp. 2002); see also Wood v. 
Derwinski, 1 Vet. App. 190 (1991) (duty to assist not one-way 
street).  However, notice has been attempted to be provided, 
treatment records have been obtained, SSA records have been 
obtained, VA examinations have been attempted to be provided, 
and there have been rating decisions and a statement of the 
case sent to the veteran.  As such, there is no evidence that 
there are additional records that could be obtained, nor is 
there evidence that other development is necessary.  Thus, no 
further assistance to the veteran is required to comply with 
the duty to assist him.  See 38 U.S.C.A. § 5103A (West Supp. 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2002).  
The regulations provide no additional duties and are not more 
favorable to the veteran than the statute.  See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The veteran's service records show that he had service in 
Vietnam from September 1968 to August 1969.  His military 
occupational specialty was clerk typist.  Awards and 
decoration received were the Bronze Star Medal, Two Overseas 
Bars, Army Commendation Medal, Marksman (Rifle), Vietnam 
Service Medal, Vietnam Campaign Medal, and National Defense 
Service Medal.  

The veteran's service medical records show no history, 
complaints, treatment, or diagnosis of a psychiatric 
disability.

Post service VA examination in July 1970 showed psychiatric 
evaluation was normal.

VA and private records including Social Security 
Administration (SSA) records beginning in January 1977 show 
the veteran was diagnosed with schizophrenia.  He reported 
being "sick" since his service in Vietnam.  Subsequent VA 
treatment records additionally show the veteran was noted to 
have bipolar disorder, depression, adjustment disorder, and 
dependent personality disorder.

By rating action of October 1977, service connection for 
schizophrenia was denied.

A VA psychosocial report and evaluation from June 1996 shows 
the veteran reported being in active combat in Vietnam.  The 
veteran had been diagnosed with bipolar disorder, chronic 
schizophrenia, undifferentiated type with schizoaffective 
psychosis and dependent personality disorder.  It was the 
evaluator's clinical judgment based on examination that the 
veteran had PTSD based on his service experiences.

The veteran has contended that his service in Vietnam 
included that he was a clerk typist but was sent to the field 
with an artillery company and was in direct combat without 
training.  He reported friends died.  He reported picking up 
body parts.  He reported being sick and nervous but medical 
attention was not provided.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991 and 
Supp. 2002); 38 C.F.R. § 3.303(a) (2002). 

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (the diagnosis must conform to DSM-IV and be 
supported by findings on examination), credible supporting 
evidence that the claimed in-service stressor actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and an in-service stressor.  
If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions or hardships of 
the veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304 (d)(f) 
(2001); Gaines v. West, 11 Vet. App. 353, 357-58 (1999).  The 
Court of Appeals for Veterans Claims (Court) has held that it 
is the distressing event, rather than the mere presence in a 
"combat zone" which constitutes a valid stressor for 
purposes of supporting a diagnosis of PTSD.  Zarycki v. 
Brown, 6 Vet. App. 99 (1993).  In Moreau v. Brown, 9 Vet. 
App. 389, 394- 95 (1996), the Court set forth the analytical 
framework for establishing the presence of a recognizable 
stressor which is the essential prerequisite to support a 
diagnosis of PTSD, that is; (1) whether the evidence 
demonstrates that stressful events occurred and (2) whether 
the stressful events are sufficient to support a diagnosis of 
PTSD.

As noted above, the veteran was not awarded any medals for 
valor or any citations indicating that he was exposed to 
situations involving combat with the enemy.  The evidence 
does not otherwise indicate that he was in combat.  See 
38 C.F.R. § 3.304(f).  In addition, while the veteran has 
contended that he served in combat, there is no objective 
evidence of such; therefore, the provisions of 38 U.S.C.A. 
§ 1154 do not apply.  Since the veteran did not engage in 
combat with the enemy, his bare allegations of service 
stressors are insufficient; the stressors must be 
corroborated by official service records or other credible 
supporting evidence.  Zarycki v. Brown, 6 Vet. App. 91 
(1993); Doran v. Brown, 6 Vet. App. 283 (1994). 

In this case, the veteran's claim for service connection for 
PTSD is denied on the basis of no verifiable stressors.  As 
noted above, the veteran was sent a letter in September 2002 
to his address of record requesting information regarding his 
alleged stressors in order to fully evaluate his claim for 
service connection for PTSD.  The letter was returned as 
insufficient address.  As such there is insufficient 
objective evidence of stressors to be verified.  While it is 
acknowledged that the veteran does have a diagnosis of PTSD, 
for service connection to be granted this must be based on 
verified stressor, which is unavailable in this case.  See 
also Wood v. Derwinski, 1 Vet. App. 190 (1991).

As one of the elements required to support a claim of service 
connection for PTSD is credible evidence that an in-service 
stressor occurred, the Board finds that the preponderance of 
the evidence is against the veteran's claim of service 
connection for PTSD.  The veteran may, however, request to 
reopen his claim should he provide a current correct 
sufficient address.


ORDER

Entitlement to service connection for post traumatic stress 
disorder (PTSD) is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

